Action for personal injuries claimed to have been sustained by reason of the negligence of the defendant in the maintenance of a stairway leading from the street level to its underground subway station. Judgment reversed on the law, with costs, and complaint dismissed, with costs. On this appeal plaintiff urges that two causes concurred in bringing about her accident: First, a defective eon*743dition of the stairway, which caused her to fall; and, second, excessive play in the handrail, which prevented her from recovering herself. We are of opinion that plaintiff failed to establish a cause of action, for the reason that she failed to prove a defective condition in the stairway which caused her to fall, and for the further reason that the defect in the handrail, if such there was, was not an efficient concurring proximate cause of the accident. Lazansky, P. J., Hagarty, Scudder, Tompkins and Johnston, JJ., concur.